Exhibit 10.24
AMENDMENT NUMBER FOUR TO
LOAN AND SECURITY AGREEMENT
 
THIS AMENDMENT NUMBER FOUR TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of March 27, 2009, is entered into between FIRST CAPITAL WESTERN
REGION, LLC (“Lender”), and REED’S, INC., a Delaware corporation (“Borrower”),
in light of the following facts:
 
RECITALS
 
WHEREAS, Borrower and Lender have previously entered into certain Loan and
Security Agreement, dated as of May 30, 2008, as amended by that certain
Amendment Number One to Loan and Security Agreement dated July 30, 2008 , as
amended by that certain Amendment Number Two to Loan and Security Agreement
dated September 3, 2008, and as amended by that certain Amendment Number Three
to Loan and Security Agreement dated September 24, 2008 (the “Agreement”).
 
WHEREAS, Borrower has requested that Lender reset the minimum tangible net worth
and revise the numerator of the fixed charge coverage ratio in Item 21(a) of the
Schedule to include stock option expenses and stock payments in lieu of cash
payments.
 
WHEREAS, Lender has agreed to Borrower's request subject to the terms and
conditions contained in this Amendment.
 
WHEREAS, Borrower and Lender wish to amend the Agreement as set forth in this
Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1. DEFINITIONS.  All terms which are defined in the Agreement shall have the
same definition when used herein unless a different definition is ascribed to
such term under this Amendment, in which case, the definition contained herein
shall govern.
 
2. AMENDMENTS.  Effective as of the date of this Amendment, the Agreement is
amended in the following respects:
 
(a) Modification of Advance Rate for Eligible Inventory.  Item 1(a)(ii)(B) of
the Schedule to the Agreement is deleted in its entirety and is replaced with a
new Item 1(a)(ii)(B) as follows:
 
(B)           An amount equal to the least of:
 
1.           $1,000,000,
 
2.           For the period from June 1 through November 30 of each calendar
year, an amount equal to 125% of amount calculated pursuant to Item 1(a)(ii)(A),
and for the period from December 1 through May 31 of each calendar year, an
amount equal to 150% of amount calculated pursuant to Item 1(a)(ii)(A), and
 
 
1

--------------------------------------------------------------------------------


 
3.           An amount equal to (x) 50% of the dollar value (determined at the
lower of cost or market value) of Eligible Inventory located at Borrower’s
premises located at 12930 and 13000 South Spring Street, Los Angeles,
California  90061, plus (y) 50% of the dollar value (determined at the lower of
cost or market value) of Eligible Inventory consisting of finished goods (and
not raw materials) located at Valley Distributing & Storage Company’s warehouse
in Wilkes-Barre, Pennsylvania, plus (z) 50% of the dollar value (determined at
the lower of cost or market value) of Eligible Inventory consisting of finished
goods (and not raw materials) located at United Warehouses in Seattle,
Washington,
 
(b) Increase Interest Margin.  Item 8 of the Schedule to the Agreement is
deleted in its entirety and is replaced with a new Item 8 as follows:
 
8.           Interest Margin:  7.75%
 
(c) Change in Fixed Charge Coverage Ratio Covenant.  Item 21(a) of the Schedule
to the Agreement is deleted in its entirety and is replaced with a new Item
21(a) as follows:
 
(a)           Borrower shall maintain a Fixed Charge Coverage Ratio (1) for the
one month period ending April 30, 2009, (2) for each of the three-month periods
ending on the last day of each calendar month from May 2009  through November
2009, and (3) for each of the twelve-month periods ending on the last day of
each calendar month thereafter for the balance of the term of this Agreement, of
at least 1.0 to 1.0.  As used herein, “Fixed Charge Coverage Ratio” means the
ratio of Borrower’s (i) net income (excluding extraordinary gains) before
provision for interest expense, taxes, depreciation and amortization, less cash
taxes paid and unfinanced capital expenditures during such period, plus stock
option expenses and stock payments in lieu of cash during the applicable period;
to (ii) interest expense, plus payments of principal actually made or scheduled
to be made with respect to indebtedness (other than scheduled but unpaid
payments on Subordinated Debt and principal payments on revolving loans under
this Agreement), plus payments with respect to capitalized leases, plus
dividends and distributions during such period.
 
 
2

--------------------------------------------------------------------------------


 
(d) Change in Minimum Tangible Net Worth Covenant.  Item 21(b) of the Schedule
to the Agreement is deleted in its entirety and is replaced with a new Item
21(b) as follows:
 
(b)           As of February 28, 2009, Borrower shall have a Tangible Net Worth
of at least $2,700,000.  Thereafter, as of the last day of each month,
Borrower’s required minimum Tangible Net Worth shall be increased by 50% of the
Borrower’s net income for the calendar month then ended (without reduction for
any losses during any such calendar month).  As used herein, “Tangible Net
Worth” means, as of any date, the total assets of Borrower minus the total
liabilities of Borrower calculated in conformity with GAAP, less all amounts due
from Borrower’s Affiliates and the amount of all intangible items reflected
therein.
 
(e) Addition of New Maximum Negative EBITDA Covenant.  Item 21(c) of the
Schedule to the Agreement is deleted in its entirety and is replaced with a new
Item 21(c) as follows:
 
(c)           Borrower’s net loss (excluding extraordinary gains) before
provision for interest expense, taxes, depreciation and amortization, less cash
taxes paid and unfinanced capital expenditures for the one month period ending
February 28, 2009, shall not exceed $50,000, and for the one month period ending
March 31, 2009, shall not exceed $50,000.
 
3. WAIVER OF COVENANT VIOLATIONS.  Lender hereby agrees to waive the Defaults
that resulted from the failure of Borrower to be in compliance with the Fixed
Charge Coverage Ratio for the periods ending November 30, 2008, December 31,
2008 and January 2009, and from the failure of Borrower to have the minimum
Tangible Net Worth as of November 30, 2008, December 31, 2008, and January 31,
2009.  Borrower acknowledges and agrees that the waiver contained herein is a
one time waiver and that Borrower must be in compliance with all terms and
conditions of the Agreement, including all financial covenants.
 
4. FEE FOR WAIVER.  Upon execution of this Amendment, in consideration of
Lender’s agreeing to waive the Defaults pursuant to Section 3 of this Amendment,
Borrower agrees to pay Lender a fee in the amount of $10,000 (of which $7,500
has already been charged to Borrower), which will be fully earned on the date of
this Amendment and shall be non-refundable.  Lender is authorized to charge
Borrower’s loan account for the remaining balance of such fee.
 
5. REPRESENTATIONS AND WARRANTIES.  Borrower hereby affirms to Lender that all
of Borrower's representations and warranties set forth in the Agreement are
true, complete and accurate in all respects as of the date hereof.
 
6. LIMITED EFFECT.  Except for the specific amendments contained in this
Amendment, the Agreement shall remain unchanged and in full force and effect.
 
7. COUNTERPARTS; EFFECTIVENESS.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original.  All such
counterparts, taken together, shall constitute but one and the same
Amendment.  This Amendment shall become effective upon the execution of this
Amendment by each of the parties hereto.
 
[Signatures are on the next page]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment.
 
REED’S, INC.,
 a Delaware corporation
 
 
By /s/ Chris Reed

--------------------------------------------------------------------------------

Name: Chris Reed
Title: CEO
 
 
FCC, LLC, a Florida limited liability company
doing business as First Capital Western Region, LLC
 
By /s/ John P. Neher

--------------------------------------------------------------------------------

Name: John P. Neher
Title: Vice President
 
 
 
 
 
 
4

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT AND REAFFIRMATION OF GUARANTOR
 
The undersigned hereby acknowledges that he executed a Continuing Guaranty,
dated on or around May 30, 2008 (the “Guaranty”), with respect to the present
and future obligations of Borrower owing to Lender.  The undersigned hereby
acknowledges the foregoing Amendment, consent to its terms, and reaffirms his
Guaranty.  The undersigned further acknowledges that nothing in the Guaranty
obligates Lender to notify the undersigned of any changes in the financial
accommodations made available to Borrower or to seek future reaffirmations of
the Guaranty, even if the Agreement is further amended; and no requirement to so
notify the undersigned or to seek reaffirmations in the future shall be implied
by the execution of this reaffirmation.
 


 
/s/ Christopher Reed            
Christopher Reed, an individual
 
 
 
 
 
 
5



